Exhibit 10.5

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (this “Amendment”) is dated to be effective for all
purposes as of March 1, 2018 (the “Effective Date”) and is entered into by and
between BC Exchange Manager LLC, a Delaware limited liability company (“BC
Manager”) and BC Exchange Advisor LLC, a Delaware limited liability company (“BC
Advisor”) with reference to the following facts:

 

A.                                                The BC Manager and BC Advisor
entered into that certain Agreement dated as of September 1, 2017 (the
“Agreement”).

 

B.                                                The Sponsor has elected to
modify the terms of the Offering to offer carry-back debt financing (each a
“Loan” and collectively, the “Loans”) to certain prospective investors who
desire such debt in order to avoid “boot” in connection with their acquisition
of Interests in connection with a 1031 tax-deferred exchange.  The Loans will be
made by a newly formed entity, which will be affiliated with the Sponsor.

 

C.                                                In connection with the
provision of each Loan, the modified Offering will provide that investors pay to
BC Manager, or a wholly-owned subsidiary thereof, a loan origination fee in an
amount to be determined by BC Manager (the “Loan Origination Fee”) which Loan
Origination Fee is not expected to exceed 75 basis points of the original
principal amount of the Loan.

 

D.                                                The BC Manager and BC Advisor
desire to modify and amend the Agreement to reflect that, in light of certain
additional Services that will be required in connection with each Loan (the
“Debt Services”), including, without limitation, credit underwriting,
documentation, closing services, and other coordination, all of which will be
provided by BC Advisor or a wholly-owned affiliate thereof, which in and of
itself is an affiliate of the Advisor, the Loan Origination Fee will be part of
the Fees assigned and transferred to BC Advisor.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt whereof and sufficiency
of which are hereby acknowledged, BC Manager and BC Advisor hereby agree as
follows:

 

1.                                      Scope of First Amendment; Defined Terms;
Incorporation of Recitals.  Except as expressly provided in this Amendment, the
Agreement shall remain in full force and effect in all respects and the term
“Agreement” shall mean the Agreement as modified by this Amendment.  Capitalized
terms used but not otherwise defined in this Amendment have the respective
meanings given to them in the Agreement.  The preamble and recitals set forth
above are hereby incorporated into this Amendment by this reference in their
entirety.

 

2.                                      Modifications and Amendments to
Agreement.  The Agreement is amended such that all references to “Services”
shall be deemed to include the Debt Services.  The Agreement is further amended
such that all references to “Fees” shall be deemed to include the Loan
Origination Fee.

 

--------------------------------------------------------------------------------


 

3.                                      Ratification.  As amended hereby the
Agreement is hereby ratified and shall remain in full force and effect.

 

4.                                      Governing Law; Venue.  This Amendment
shall be construed and governed by the laws of the state of Colorado, without
giving effect to the conflict of law principles of such state.  Except to the
extent required otherwise by applicable law, the venue for any action relating
to this Amendment shall be brought solely and exclusively in Denver, Colorado. 
Each party hereto hereby consents to jurisdiction and venue in such courts.

 

5.                                      Authority.  This Amendment shall be
binding upon and inure to the benefit of the parties, their respective heirs,
legal representatives, successors and assigns. Each party hereto warrants that
the person signing below on such party’s behalf is authorized to do so and to
bind such party to the terms of this Amendment.

 

6.                                      Attorney’s Fees. In the event of any
dispute arising hereunder, the substantially prevailing party shall recover its
reasonable attorneys’ fees, costs, and disbursements, including the cost of
reasonable investigation, preparation, and professional consultation incurred in
connection with such dispute. The obligations of the parties set forth in this
Section 6 shall survive the expiration or earlier termination of this Amendment.

 

7.                                      Entire Agreement; No Amendment.  This
Amendment constitutes the entire agreement and understanding between the parties
with respect to the subject of this amendment and shall supersede all prior
written and oral agreements concerning this subject matter.  This Amendment may
not be amended, modified or otherwise changed in any respect whatsoever except
by a writing duly executed by authorized representatives of BC Manager and BC
Advisor.  Each party acknowledges that it has read this Amendment, fully
understands all of this Amendment’s terms and conditions, and executes this
Amendment freely, voluntarily and with full knowledge of its significance.  Each
party to this Amendment has had the opportunity to receive the advice of counsel
prior to the execution hereof.

 

8.                                      Severability.  If any provision of this
Amendment or the application thereof to any person or circumstances shall be
invalid or unenforceable to any extent, the remainder of this Amendment and the
application of such provision to other persons or circumstances, other than
those to which it is held invalid, shall not be affected and shall be enforced
to the furthest extent permitted by law.

 

9.                                      Counterparts; PDF.  This Amendment may
be executed in counterparts, and each counterpart shall constitute one agreement
binding on all parties hereto, notwithstanding that all of the parties are not
signatory to an original or same counterpart.  The parties agree that signatures
transmitted electronically via pdf attachment shall be binding as if they were
original signatures.

 

10.                               Captions and Headings.  The titles or headings
of the various paragraphs hereof are intended solely for convenience of
reference and are not intended and shall not be deemed to modify, explain or
place any construction upon any of the provisions of this Amendment.

 

[Signatures on Following Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first above written.

 

BC EXCHANGE MANAGER LLC,

 

A Delaware limited liability company

 

 

 

By:

Black Creek Diversified Property Operating Partnership LP,

 

 

A Delaware limited partnership, its sole member

 

 

 

 

 

By:

Black Creek Diversified Property Fund Inc.,

 

 

 

A Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

 

 

Lainie P. Minnick, Chief Financial Officer

 

 

 

BC EXCHANGE ADVISOR LLC,

 

A Delaware limited liability company

 

 

 

By: BC Exchange Advisor Group LLC,

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

/s/ Evan H. Zucker

 

 

 

Evan H. Zucker, Manager

 

 

3

--------------------------------------------------------------------------------